DETAILED ACTION
Claims 31-60 are pending of which claims 31, 43, and 55 are independent claims, of which claims 1-30 are canceled.
IDS, filed on 09/03/2020, 02/25/2021, 05/19/2021, and 11/08/2021, is considered.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-35, 37, 39-42, 46-47, 49, 51-54, and 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that, in each claim,  it fails to point out what is included or excluded by the claim language.  Each of these claim  is an omnibus type claim because in each formula of the  different limitation  has the same parameters without distinction and with  no restrictions what to include and what not to include in the formula for the different limitation, for example, for claims 34, 35, 37, 39, 58, and 59, applicant used the following formula and the limitation is determining the receiving time of the time division duplex sector sweep feedback frame as the receiving time of the time (the receiving time of the initiator announce frame= an initiator transmit offset-[the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame +(the count index+1-the time division duplex sector sweep acknowledgement frame count index)* the duration of the time division duplex sector sweep frame+ the count index * “short beamforming interframe spacing”]),  for claim 54 for the limitation determining the sending time of the responder announce frame as the sending time of the responder announce frame, applicant used the formula: (the sending time of the responder announce frame=a responder transmit offset-[the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame+(the count index+1-the time division duplex sector sweep acknowledgement frame count index)* the duration of the time division duplex sector sweep frame + the count index * a short beamforming interframe spacing]), for claim 52 for the limitation determining the sending time of the time division duplex sector sweep acknowledgement frame as the sending time of the time division duplex sector sweep acknowledgement frame, applicant used the formula: (the sending time of the time division duplex sector sweep acknowledgement frame=an initiator acknowledgement offset-[the time division duplex sector sweep acknowledgement frame count index* the duration of the time division duplex sector sweep acknowledgement frame+(the count index+1- the time division duplex sector sweep acknowledgement frame count index)* the duration of the time division duplex sector sweep frame+ the count index*a short beamforming interframe spacing]); for claims 40, 46, 47, 49, and  51 for limitation determining the sending time of the time division duplex sector sweep feedback frame as the sending time of the time division duplex sector sweep feedback frame, applicant used the formula: (the sending time of the time division duplex sector sweep feedback frame= a responder feedback offset-[the time division duplex sector sweep acknowledgement frame count index* the duration of the time division duplex sector sweep acknowledgement frame+(the count index+1-the time division duplex sector sweep acknowledgement frame count index)* the duration of the time division duplex sector sweep frame+the count index* a short beamforming interframe spacing]); for claim 42, for the limitation determining the sending time of the time division duplex sector sweep feedback frame as the sending time of the time division duplex sector sweep feedback frame, applicant used the formula: the sending time of the time division duplex sector sweep feedback frame=a responder feedback offset-[the time division duplex sector sweep acknowledgement frame count index*the duration of the time division duplex sector sweep acknowledgement frame+(the count index+1-the time division duplex sector sweep acknowledgement frame count index)*the duration of the time division duplex sector sweep frame+the count index*a short beamforming interframe spacing]);for claim 41 for the limitation determining the receiving time of the initiator announce frame as the receiving time of the initiator announce frame, applicant used the formula: (the receiving time of the initiator announce frame=an initiator transmit offset-[the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame+(the count index+1-the time division duplex sector sweep acknowledgement frame count index) * the duration of the time division duplex sector sweep frame + the count index * a short beamforming interframe spacing]), for claim 53, for the limitation determining the sending time of the initiator announce frame as the sending time of the initiator announce frame, applicant used the formula: (the sending time of the initiator announce frame = an initiator transmit offset-[the time division duplex sector sweep acknowledgement frame count index*the duration of the time division duplex sector sweep acknowledgement frame+(the count index+1-the time division duplex sector sweep acknowledgement frame count index)*the duration of the time division duplex sector sweep frame + the count index *

claims 34, 35, 37, 39, 58 and 59 recite the limitation in form of a mathematical formula  and the claims contain formulas in the alternate that are as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the count index, the time division duplex sector sweep frame count index.  These parameters appear in the said claims as count index+1, count index-1, count index, time division duplex sector sweep frame count index+1. According to paragraph 0022 of the instant specification, these parameters should appear as count index+1 and time division duplex sector sweep frame count index.  For these reasons, these claims are held to be indefinite. 

claims 40, 46, 47, 49 and 51 recite the limitation in form of a mathematical formula  and the claims contain formulas in the alternate that are as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “count index”.  This parameter appear in the said claims as “count index+1”, “count index-1”, “count index”. According to paragraph 0028 of the instant specification on the claims are based on, this parameter should appear as “count index+1”.  For these reasons, these claims are held to be indefinite. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-33, 36, 38, 43-45, 48, 50, 55-57, and 60 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US. Pub. 20190222995 to Abouelseoud (hereinafter “Abouelseoud “).

Regarding claim 31:Abouelseoud discloses an  apparatus, comprising: at least one processor, configured to: determine an information receiving time (20190222995,see paragraph [0136], the receiving time is represented by the Duration field, which is set to the time until the end of the SSW frame transmission); and a transceiver coupled to the at least one processor, configured to receive information at the determined information receiving time (20190222995, see paragraph [0097],  receive sector sweep (RXSS): Reception of Sector Sweep (SSW) frames via (across) different sectors, in which a sweep is performed between consecutive receptions, and see paragraph [0106], Sector Sweep (SSW) is an operation in which transmissions are performed in different sectors (directions) and information collected on received signals, strengths and so forth).  

Regarding claim 32:Abouelseoud discloses the  apparatus according to claim 31, wherein the at least one processor is configured to determine the information receiving time by: determining the information receiving time based on at least two of a time division duplex sector sweep acknowledgement frame count index, a count index, a time division duplex sector sweep frame count index, a duration of a time division duplex sector sweep frame, or a duration of a time division duplex sector sweep acknowledgement frame (20190222995, see paragraph [0136-0137] FIG. 7-8, a sector sweep frame (an SSW frame) as defined in the 802.11ad standard has the following fields: the Duration field is set to the time until the end of the SSW frame transmission; the RA field contains the MAC address of the STA that is the intended receiver of the sector sweep; the TA field contains the MAC address of the transmitter STA of the sector sweep frame, the principle information conveyed in the SSW field is as follows: the Direction field is set to 0 to indicate that the frame is transmitted by the beamforming initiator and set to 1 to indicate that the frame is transmitted by the beamforming responder; the  count-down (CDOWN) field is a down-counter indicating the number of remaining DMG Beacon frame transmissions to the end of the TXSS; the sector ID field is set to indicate sector number through which the frame containing this SSW field is transmitted: the DMG Antenna ID field indicates which DMG antenna the transmitter is currently using for this transmission; the RXSS Length field is valid only when transmitted in a CBAP and is reserved otherwise, and this RXSS Length field specifies the length of a receive sector sweep as required by the transmitting STA, and is defined in units of a SSW frame). 
    
Regarding claim 33:Abouelseoud discloses the  apparatus according to claim 32, wherein the at least one processor is configured to determine the information receiving time by: determining the information receiving time as the information receiving time = a preset offset - (a duration occupied by frames sent in a time period + a total inter-frame spacing), wherein the preset offset is a preset value, the duration occupied by the frames sent in the time period is a partial time length or a total time length occupied by one type of frames or a plurality of types of frames that are sent in a time period, and the total inter-frame spacing is a partial time length or a total time length occupied by spacing’s between the one type of frames or the plurality of types of frames that are sent in the time period (20190222995, see paragraph [0474], the offset time is predetermined for an STA to use for synchronization and for listening a request, it is already predetermined and independent of the data transmission and reception channels (time interval); a Discovery Assistance Response information element is sent to indicates the allocation of a channel, this information includes an offset in time units to indicate when the discovered STA is listening for frames from the new STA; the Discovered STA will not schedule any transmissions or receptions during that time and it listens for the new STA requests on the mmW band, and the Transmit Period is showing the period of time when the discovered STA is listening again for the new STA in beacon intervals; the new STA utilizes this information to synchronize with the discovered STA on the mmW band and transmit beamforming frames or probe request to the discovered STA on the mmW band the channels allocated).  

Regarding claim 36:Abouelseoud discloses the  apparatus according to claim 31, wherein the at least one processor is configured to determine the information receiving time by: determining the information receiving time based on at least two of a time division duplex sector sweep acknowledgement frame count index, a count index, a time division duplex sector sweep frame count index, a duration of a time division duplex sector sweep feedback frame, a duration of a time division duplex sector sweep frame, or a duration of a time division duplex sector sweep acknowledgement frame (20190222995, see paragraph [0136-0137] FIG. 7-8, a sector sweep frame (an SSW frame) as defined in the 802.11ad standard has the following fields: the Duration field is set to the time until the end of the SSW frame transmission; the RA field contains the MAC address of the STA that is the intended receiver of the sector sweep; the TA field contains the MAC address of the transmitter STA of the sector sweep frame, the principle information conveyed in the SSW field is as follows: the Direction field is set to 0 to indicate that the frame is transmitted by the beamforming initiator and set to 1 to indicate that the frame is transmitted by the beamforming responder; the  count-down (CDOWN) field is a down-counter indicating the number of remaining DMG Beacon frame transmissions to the end of the TXSS; the sector ID field is set to indicate sector number through which the frame containing this SSW field is transmitted: the DMG Antenna ID field indicates which DMG antenna the transmitter is currently using for this transmission; the RXSS Length field is valid only when transmitted in a CBAP and is reserved otherwise, and this RXSS Length field specifies the length of a receive sector sweep as required by the transmitting STA, and is defined in units of a SSW frame). 

Regarding claim 38:Abouelseoud discloses the  apparatus according to claim 31, wherein the at least one processor is configured to determine the information receiving time by: determining the information receiving time based on at least two of a time division duplex sector sweep acknowledgement frame count index, a count index, a time division duplex sector sweep frame count index, a duration of a time division duplex sector sweep frame, or a duration of a time division duplex sector sweep acknowledgement frame(20190222995, see paragraph [0136-0137] FIG. 7-8, a sector sweep frame (an SSW frame) as defined in the 802.11ad standard has the following fields: the Duration field is set to the time until the end of the SSW frame transmission; the RA field contains the MAC address of the STA that is the intended receiver of the sector sweep; the TA field contains the MAC address of the transmitter STA of the sector sweep frame, the principle information conveyed in the SSW field is as follows: the Direction field is set to 0 to indicate that the frame is transmitted by the beamforming initiator and set to 1 to indicate that the frame is transmitted by the beamforming responder; the  count-down (CDOWN) field is a down-counter indicating the number of remaining DMG Beacon frame transmissions to the end of the TXSS; the sector ID field is set to indicate sector number through which the frame containing this SSW field is transmitted: the DMG Antenna ID field indicates which DMG antenna the transmitter is currently using for this transmission; the RXSS Length field is valid only when transmitted in a CBAP and is reserved otherwise, and this RXSS Length field specifies the length of a receive sector sweep as required by the transmitting STA, and is defined in units of a SSW frame). 

Regarding claim 43:Abouelseoud discloses an  apparatus, comprising: at least one processor, configured to: determine an information sending time; and a transceiver coupled to the at least one processor, configured to send information at the determined information sending time20190222995, see paragraph [0136-0137] FIG. 7-8, a sector sweep frame (an SSW frame) as defined in the 802.11ad standard has the following fields: the Duration field is set to the time until the end of the SSW frame transmission; the RA field contains the MAC address of the STA that is the intended receiver of the sector sweep; the TA field contains the MAC address of the transmitter STA of the sector sweep frame, the principle information conveyed in the SSW field is as follows: the Direction field is set to 0 to indicate that the frame is transmitted by the beamforming initiator and set to 1 to indicate that the frame is transmitted by the beamforming responder; the  count-down (CDOWN) field is a down-counter indicating the number of remaining DMG Beacon frame transmissions to the end of the TXSS; the sector ID field is set to indicate sector number through which the frame containing this SSW field is transmitted: the DMG Antenna ID field indicates which DMG antenna the transmitter is currently using for this transmission; the RXSS Length field is valid only when transmitted in a CBAP and is reserved otherwise, and this RXSS Length field specifies the length of a receive sector sweep as required by the transmitting STA, and is defined in units of a SSW frame.  

Regarding claim 44:Abouelseoud discloses the  apparatus according to claim 43, wherein the at least one processor is configured to determine the information sending time by: determining the information sending time based on at least two of a time division duplex sector sweep acknowledgement frame count index, a count index, a time division duplex sector sweep frame count index, duration of a time division duplex sector sweep frame, or a duration of a time division duplex sector sweep acknowledgement frame(20190222995, see paragraph [0136-0137] FIG. 7-8, a sector sweep frame (an SSW frame) as defined in the 802.11ad standard has the following fields: the Duration field is set to the time until the end of the SSW frame transmission; the RA field contains the MAC address of the STA that is the intended receiver of the sector sweep; the TA field contains the MAC address of the transmitter STA of the sector sweep frame, the principle information conveyed in the SSW field is as follows: the Direction field is set to 0 to indicate that the frame is transmitted by the beamforming initiator and set to 1 to indicate that the frame is transmitted by the beamforming responder; the  count-down (CDOWN) field is a down-counter indicating the number of remaining DMG Beacon frame transmissions to the end of the TXSS; the sector ID field is set to indicate sector number through which the frame containing this SSW field is transmitted: the DMG Antenna ID field indicates which DMG antenna the transmitter is currently using for this transmission; the RXSS Length field is valid only when transmitted in a CBAP and is reserved otherwise, and this RXSS Length field specifies the length of a receive sector sweep as required by the transmitting STA, and is defined in units of a SSW frame). 
 
Regarding claim 45:Abouelseoud discloses the  apparatus according to claim 44, wherein the at least one processor is configured to determine the information sending time by: determining the information sending time as the information sending time = a preset offset - (a duration occupied by frames sent in a time period + a total interframe spacing), wherein the preset offset is a preset value, the duration occupied by frames sent in a time period is a partial time length or a total time length occupied by one type of frames or a plurality of types of frames that are sent in a time period, and the total interframe spacing is a partial time length or a total time length occupied by spacing’s 20190222995, see paragraph [0474], the offset time is predetermined for an STA to use for synchronization and for listening a request, it is already predetermined and independent of the data transmission and reception channels (time interval); a Discovery Assistance Response information element is sent to indicates the allocation of a channel, this information includes an offset in time units to indicate when the discovered STA is listening for frames from the new STA; the Discovered STA will not schedule any transmissions or receptions during that time and it listens for the new STA requests on the mmW band, and the Transmit Period is showing the period of time when the discovered STA is listening again for the new STA in beacon intervals; the new STA utilizes this information to synchronize with the discovered STA on the mmW band and transmit beamforming frames or probe request to the discovered STA on the mmW band the channels allocated).  

 Regarding claim 48:Abouelseoud discloses the  apparatus according to claim 43, wherein the at least one processor is configured to determine the information sending time by: determining the information sending time based on at least two of a time division duplex sector sweep acknowledgement frame count index, a count index, a time division duplex sector sweep frame count index, a duration of a time division duplex sector sweep feedback frame, a duration of a time division duplex sector sweep frame, or a duration of a time division duplex sector sweep acknowledgement frame(20190222995, see paragraph [0136-0137] FIG. 7-8, a sector sweep frame (an SSW frame) as defined in the 802.11ad standard has the following fields: the Duration field is set to the time until the end of the SSW frame transmission; the RA field contains the MAC address of the STA that is the intended receiver of the sector sweep; the TA field contains the MAC address of the transmitter STA of the sector sweep frame, the principle information conveyed in the SSW field is as follows: the Direction field is set to 0 to indicate that the frame is transmitted by the beamforming initiator and set to 1 to indicate that the frame is transmitted by the beamforming responder; the  count-down (CDOWN) field is a down-counter indicating the number of remaining DMG Beacon frame transmissions to the end of the TXSS; the sector ID field is set to indicate sector number through which the frame containing this SSW field is transmitted: the DMG Antenna ID field indicates which DMG antenna the transmitter is currently using for this transmission; the RXSS Length field is valid only when transmitted in a CBAP and is reserved otherwise, and this RXSS Length field specifies the length of a receive sector sweep as required by the transmitting STA, and is defined in units of a SSW frame). 

Regarding claim 50:Abouelseoud discloses the  apparatus according to claim 43, wherein the at least one processor is configured to determine the information sending time by: determining the information sending time based on at least two of a time division duplex sector sweep acknowledgement frame count index, a count index, a time division duplex sector sweep frame count index, a duration of a time division duplex sector sweep frame, or a duration of a time division duplex sector sweep 20190222995, see paragraph [0136-0137] FIG. 7-8, a sector sweep frame (an SSW frame) as defined in the 802.11ad standard has the following fields: the Duration field is set to the time until the end of the SSW frame transmission; the RA field contains the MAC address of the STA that is the intended receiver of the sector sweep; the TA field contains the MAC address of the transmitter STA of the sector sweep frame, the principle information conveyed in the SSW field is as follows: the Direction field is set to 0 to indicate that the frame is transmitted by the beamforming initiator and set to 1 to indicate that the frame is transmitted by the beamforming responder; the  count-down (CDOWN) field is a down-counter indicating the number of remaining DMG Beacon frame transmissions to the end of the TXSS; the sector ID field is set to indicate sector number through which the frame containing this SSW field is transmitted: the DMG Antenna ID field indicates which DMG antenna the transmitter is currently using for this transmission; the RXSS Length field is valid only when transmitted in a CBAP and is reserved otherwise, and this RXSS Length field specifies the length of a receive sector sweep as required by the transmitting STA, and is defined in units of a SSW frame). 

Regarding claim 55. (New) A non-transitory computer-readable medium having instructions stored thereon that, when executed by a computer, cause the computer to perform operations, the operations comprising: determining an information receiving time(20190222995,see paragraph [0136], the receiving time is represented by the Duration field, which is set to the time until the end of the SSW frame transmission); and receiving information at the determined information receiving time(20190222995, see paragraph [0097],  receive sector sweep (RXSS): Reception of Sector Sweep (SSW) frames via (across) different sectors, in which a sweep is performed between consecutive receptions, and see paragraph [0106], Sector Sweep (SSW) is an operation in which transmissions are performed in different sectors (directions) and information collected on received signals, strengths and so forth).  .  

Regarding claim 56:Abouelseoud discloses the  non-transitory computer-readable medium according to claim 55, wherein the determining comprises: determining the information receiving time based on at least two of a time division duplex sector sweep acknowledgement frame count index, a count index, a time division duplex sector sweep frame count index, a duration of a time division duplex sector sweep frame, or a duration of a time division duplex sector sweep acknowledgement frame(20190222995, see paragraph [0136-0137] FIG. 7-8, a sector sweep frame (an SSW frame) as defined in the 802.11ad standard has the following fields: the Duration field is set to the time until the end of the SSW frame transmission; the RA field contains the MAC address of the STA that is the intended receiver of the sector sweep; the TA field contains the MAC address of the transmitter STA of the sector sweep frame, the principle information conveyed in the SSW field is as follows: the Direction field is set to 0 to indicate that the frame is transmitted by the beamforming initiator and set to 1 to indicate that the frame is transmitted by the beamforming responder; the  count-down (CDOWN) field is a down-counter indicating the number of remaining DMG Beacon frame transmissions to the end of the TXSS; the sector ID field is set to indicate sector number through which the frame containing this SSW field is transmitted: the DMG Antenna ID field indicates which DMG antenna the transmitter is currently using for this transmission; the RXSS Length field is valid only when transmitted in a CBAP and is reserved otherwise, and this RXSS Length field specifies the length of a receive sector sweep as required by the transmitting STA, and is defined in units of a SSW frame). 

Regarding claim 57:Abouelseoud discloses the  non-transitory computer-readable medium according to claim 56, wherein the determining comprises: determining the information receiving time as the information receiving time = a preset offset - (a duration occupied by frames sent in a time period + a total interframe spacing), wherein the preset offset is a preset value, the duration occupied by frames sent in a time period is a partial time length or a total time length occupied by one type of frames or a plurality of types of frames that are sent in a time period, and the total interframe spacing is a partial time length or a total time length occupied by spacing’s between one type of frames or a plurality of types of frames that are sent in a time period(20190222995, see paragraph [0474], the offset time is predetermined for an STA to use for synchronization and for listening a request, it is already predetermined and independent of the data transmission and reception channels (time interval); a Discovery Assistance Response information element is sent to indicates the allocation of a channel, this information includes an offset in time units to indicate when the discovered STA is listening for frames from the new STA; the Discovered STA will not schedule any transmissions or receptions during that time and it listens for the new STA requests on the mmW band, and the Transmit Period is showing the period of time when the discovered STA is listening again for the new STA in beacon intervals; the new STA utilizes this information to synchronize with the discovered STA on the mmW band and transmit beamforming frames or probe request to the discovered STA on the mmW band the channels allocated).  

Regarding claim 60:Abouelseoud discloses the  non-transitory computer-readable medium according to claim 56, wherein the determining comprises: determining the information receiving time based on at least two of the time division duplex sector sweep acknowledgement frame count index, the count index, the time division duplex sector sweep frame count index, a duration of a time division duplex sector sweep feedback frame, the duration of the time division duplex sector sweep frame, or the duration of the time division duplex sector sweep acknowledgement frame(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers).  
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.


Claims 34-35, 37, 39-42, 46-47, 49, 51-54, and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190222995 to Abouelseoud (hereinafter “Abouelseoud “) in view of WO. Pub. 2019014041 to  Chen (hereinafter “Chen”).

Regarding claim 34:Abouelseoud discloses the  apparatus according to claim 33, wherein the information is a time division duplex sector sweep feedback frame, and the at least one processor is configured to determine the receiving time of the time division duplex sector sweep feedback frame by: determining the receiving time of the time division duplex sector sweep feedback frame as the receiving time of the time division duplex sector sweep feedback frame = a responder feedback offset – [the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index +1 – the time 
 [the time division duplex sector sweep acknowledgement frame count index * 
the duration of the time division duplex sector sweep acknowledgement frame + 
(the time division duplex sector sweep frame count index + 1) * the duration of the time division duplex sector sweep frame + (the time division duplex sector sweep acknowledgement frame count index + the time division duplex sector sweep frame count index) * the short beamforming interframe spacing] (20190222995, see paragraph [0325-0326], the formula is for the determination of  number of TX and RX training sector to determine the total transmit and receive sweep sectors, and this can be done without the formula as follows: for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the responder feedback offset is a value of a Responder Feedback Offset subfield in one or more time division duplex sector sweep frames, the one or more time division duplex sector sweep frames have a same TX sector ID, and the one or more time division duplex sector sweep frames are sent in a time division duplexing (TDD) slot, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by an initiator before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in a TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by a transmit end in the TDD slot (20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field), 

However, Abouelseoud does not explicitly teach wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a physical (PHY) layer procedure protocol data unit (PPDU) corresponding to the time division duplex sector sweep acknowledgement frame, wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame,  WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS), wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame(WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).

Regarding claim 35:Abouelseoud discloses the apparatus according to claim 33, wherein the information is a time division duplex sector sweep feedback frame, and the at least one processor is configured to determine the receiving time of the time division duplex sector sweep feedback frame by: determining the receiving time of the time division duplex sector sweep feedback frame as the receiving time of the time division duplex sector sweep feedback frame = a responder feedback offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the time 20190222995, see paragraph [0325-0326], the formula is for the determination of  number of TX and RX training sector to determine the total transmit and receive sweep sectors, and this can be done without the formula as follows:  for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; or the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the responder feedback offset is a value of a Responder Feedback Offset subfield in one or more time division duplex sector sweep frames, the one or more time division duplex sector sweep frames have a same TX sector ID, and the one or more time division duplex sector sweep frames are sent in a TDD slot, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by a transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in the TDD slot(20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field), wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot(20190222995, see paragraph [0135], FIG. 6, a frame of TDD slot  in the transmit sector sweep is used for the signaling of the sector-level sweep (SLS) protocol and each frame in the transmit sector sweep includes information on sector countdown indication (CDOWN), a Sector ID, and an Antenna ID, and the best Sector ID and Antenna ID information are fed back with the Sector Sweep Feedback and Sector Sweep ACK frames, and an STA collects sufficient information to configure its physical (PHY) layer (e.g., OSI model) for operation for transmission of the frame(see paragraph [0007]). 

 WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS), wherein the duration of the time division duplex sector sweep frame is the duration of a PHY layer WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index 1 and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer (WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).
 
Regarding claim 37:Abouelseoud discloses the  apparatus according to claim 36, wherein the information is the time division duplex sector sweep feedback frame, and the at least one processor is configured to determine the receiving time of the time division duplex sector sweep feedback frame by: determining the receiving time of the time division duplex sector sweep feedback frame as the receiving time of the time division duplex sector sweep feedback frame = a responder feedback offset - [the duration of the time division duplex sector sweep feedback frame + the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index - the time division duplex sector sweep acknowledgement frame count index) * the duration of the time division duplex sector sweep frame + the count index * a short beamforming interframe spacing]; determining the receiving time of the time division duplex sector sweep feedback frame as the receiving time of the time division duplex sector sweep feedback frame = the responder feedback offset - [the duration of the time division duplex sector sweep feedback frame + (the count index - the time division duplex sector sweep frame count index) * the duration of the time division duplex sector sweep acknowledgement frame + the time division duplex sector sweep frame count index * the duration of the time division duplex sector sweep frame + the count index * the short beamforming interframe spacing]; or determining the receiving time of the time division duplex sector sweep feedback frame as the receiving time of the time division duplex sector sweep feedback frame = the responder feedback offset - [the duration of the time division duplex sector sweep feedback frame + the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector 20190222995, see paragraph [0325-0326], the formula is for the determination of  number of TX and RX training sector to determine the total transmit and receive sweep sectors, and this can be done without the formula as follows:    for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; or the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein 20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field),, wherein the time division duplex sector sweep 20190222995, see paragraph [0135], FIG. 6, a frame of TDD slot  in the transmit sector sweep is used for the signaling of the sector-level sweep (SLS) protocol and each frame in the transmit sector sweep includes information on sector countdown indication (CDOWN), a Sector ID, and an Antenna ID, and the best Sector ID and Antenna ID information are fed back with the Sector Sweep Feedback and Sector Sweep ACK frames, and an STA collects sufficient information to configure its physical (PHY) layer (e.g., OSI model) for operation for transmission of the frame(see paragraph [0007]).

However, Abouelseoud does not explicitly teach wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep feedback frame is a duration of a PHY layer PPDU corresponding to the TDD SSW feedback frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein Count  WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS), wherein the duration of the time division duplex sector sweep feedback frame is a duration of a PHY layer PPDU corresponding to the TDD SSW feedback frame(WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG for feedback), wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein CountIndex o and is an integer, and AckCountIndex o and is an integer(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).

Regarding claim 39:Abouelseoud discloses the  apparatus according to claim 38, wherein the information is a time division duplex sector sweep feedback frame, and the at least one processor is configured to determine the receiving time of the time division duplex sector sweep feedback frame by: determining the receiving time of the time division duplex sector sweep feedback frame as the receiving time of the time division duplex sector sweep feedback frame = a responder feedback offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index - the time division duplex sector sweep acknowledgement frame count index) * the duration of the time division duplex sector sweep frame + the count index * a short beamforming interframe spacing]; determining the receiving time of the time division duplex sector sweep feedback frame as the receiving time of the time division duplex sector sweep feedback frame = the responder feedback offset - [(the count index - the time division 20190222995, see paragraph [0325-0326], the formula is for the determination of  number of TX and RX training sector to determine the total transmit and receive sweep sectors, and this can be done without the formula as follows:   for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the responder feedback offset is a duration from a time when a transmit end finishes sending a first TDD SSW group frame/TDD SSW ACK frame to a start time when a receive end feeds back a TDD SSW feedback frame; and values of Responder Feedback Offset fields in all TDD SSW frames are the same, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by the transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in a TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot, wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame(20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field). However, Abouelseoud does not explicitly teach wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep feedback frame is a duration of a PHY layer PPDU corresponding to the TDD SSW feedback frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein Count Index o and is an integer, and Ack Count Index o and is an integer.

 WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS), wherein the duration of the time division duplex sector sweep feedback frame is a duration of a PHY layer PPDU corresponding to the TDD SSW feedback frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame(WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein Count Index o and is an integer, and Ack Count Index o and is an integer(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).

Regarding claim 40:Abouelseoud discloses the  apparatus according to claim 33, wherein the information is the time division duplex sector sweep acknowledgement frame, and the at least one processor is configured to determine the receiving time of the time division duplex sector sweep acknowledgement frame by: determining the receiving time of the time division duplex sector sweep acknowledgement frame as the receiving time of the time division duplex sector sweep acknowledgement frame = an initiator acknowledgement offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index + 1 - the time division duplex sector sweep acknowledgement frame count index) * the duration of the time division duplex sector sweep frame + the count index * a short beamforming interframe spacing]; determining the receiving time of the time division duplex sector sweep acknowledgement frame as the receiving time of the time division duplex sector sweep acknowledgement frame = the initiator acknowledgement offset - [(the count index - the 20190222995, see paragraph [0325-0326], the formula is for the determination of  number of TX and RX training sector to determine the total transmit and receive sweep sectors, and this can be done without the formula as follows:   for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the initiator acknowledgement offset is a value of an Initiator Ack Offset subfield in one or more time division duplex sector sweep frames, the one or more time division duplex sector sweep frames have a same TX sector ID, and the one or more time division duplex sector sweep frames are sent in a TDD slot, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by a transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in the TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot, wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame(20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field).
 
However, Abouelseoud does not explicitly teach wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame, and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer. However, Chen  WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS), wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame (WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).

Regarding claim 41:Abouelseoud discloses the  apparatus according to claim 33, wherein the information is an initiator announce frame, and the at least one processor is configured to determine the receiving time of the initiator announce frame by: determining the receiving time of the initiator announce frame as the receiving time of the initiator announce frame = an initiator transmit offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index + 1 - the time division duplex sector sweep acknowledgement frame count index) * the duration of the time division duplex sector sweep frame + the count index * a short beamforming interframe spacing]; determining the receiving time of the initiator announce frame as the receiving time of the initiator announce frame = the initiator transmit offset - [(the count index - the time division duplex sector sweep frame count index) * the duration of the time division duplex sector sweep acknowledgement frame + (the time division duplex sector sweep frame count index + 1) * the duration of the time division duplex sector sweep frame + the count index * the short beamforming interframe spacing]; or determining the 20190222995, see paragraph [0325-0326], the formula is for the determination of  number of TX and RX training sector to determine the total transmit and receive sweep sectors, and this can be done without the formula as follows:  for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the initiator transmit offset is a value of an Initiator Transmit Offset subfield when a value of an End of Training subfield in the time division duplex sector sweep acknowledgement frame is 1, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by a transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in a TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot, wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame(20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field).
 
However, Abouelseoud does not explicitly teach wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer. However, Chen in the same or similar field of endeavor teaches wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS), wherein the duration of the time division duplex sector sweep frame is WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).

Regarding claim 42:Abouelseoud discloses the  apparatus according to claim 33, wherein the information is a responder announce frame, and the at least one processor is configured to determine the receiving time of the responder announce frame by: determining the receiving time of the responder announce frame as the receiving time of the responder announce frame = a responder transmit offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index + 1 - the time division duplex sector sweep acknowledgement frame count index) * the duration of the time division duplex sector sweep frame + the count index * a short beamforming interframe spacing]; determining the receiving time of the responder announce frame as the receiving time of the responder announce frame = the responder transmit offset - [(the count index - the time division duplex sector sweep frame count index) * the duration of the time division duplex sector sweep acknowledgement frame + (the time division duplex sector sweep frame count index + 1) * the duration of the time division duplex sector sweep frame + the count index * the short beamforming interframe spacing]; or determining the receiving time of the responder announce frame as the receiving time of the responder announce frame = the responder transmit offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the time division duplex sector sweep frame count index + 1) * the duration of the time division duplex sector sweep frame + (the time division duplex sector sweep acknowledgement frame count index + the time division duplex sector sweep frame count index) * the short beamforming interframe spacing] (20190222995, see paragraph [0325-0326], the formula is for the determination of  number of TX and RX training sector to determine the total transmit and receive sweep sectors, and this can be done without the formula as follows:  for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the responder transmit offset is a value of a Responder Transmit Offset subfield when a value of an End of Training subfield in the time division duplex sector sweep acknowledgement frame is 120190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field).

However, Abouelseoud does not explicitly teach wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by a transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in a TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot, wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame, wherein the count index is a total count value of frames sent in the TDD slot, and  WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot, wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame, wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from  (Chen; [0098]).

Regarding claim 46:Abouelseoud discloses the  apparatus according to claim 45, wherein the information is a time division duplex sector sweep feedback frame, and the at least one processor is configured to determine the sending time of the time division duplex sector sweep feedback frame by: determining the sending time of the time division duplex sector sweep feedback frame as the sending time of the time division duplex sector sweep feedback frame = a responder feedback offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index + 1 - the time division duplex sector sweep acknowledgement frame count index) * the duration of the time division duplex sector sweep frame + the count index * a short beamforming interframe spacing]; determining the sending time of the time division duplex sector sweep feedback frame as the sending time of the time division duplex sector sweep feedback frame = the responder feedback offset - [(the count index - the time division duplex sector sweep frame count index) * the duration of the time division duplex sector sweep acknowledgement frame + (the time division duplex sector sweep frame count index + 1) * the duration of the time division duplex sector sweep frame + the count index * the short beamforming interframe spacing]; or determining the sending time of the time division duplex sector sweep feedback frame as the sending time of the time division duplex sector sweep feedback frame = the responder feedback offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the 20190222995, see paragraph [0325-0326], for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons), wherein the responder feedback offset is a value of a Responder Feedback Offset subfield in one or more time division duplex sector sweep frames, the one or more time division 20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field).

However, Abouelseoud does not explicitly teach wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer. However, Chen in the same or similar field of endeavor teaches wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame(WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).

Regarding claim 47:Abouelseoud discloses the  apparatus according to claim 45, wherein the information is a time division duplex sector sweep feedback frame, and the at least one processor is configured to determine the sending time of the time division duplex sector sweep feedback frame by: determining the sending time of the time 20190222995, see paragraph [0325-0326], for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the responder feedback offset is a value of a Responder Feedback Offset subfield in one or more time division duplex sector sweep frames, the one or more time division duplex sector sweep frames have a same TX sector ID, and the one or more time division duplex sector sweep frames are sent in a TDD slot, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by a transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in the TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep 20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field).

However, Abouelseoud does not explicitly teach wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a  WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot(WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ),, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index 1 and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).
 
Regarding claim 49:Abouelseoud discloses the  apparatus according to claim 48, wherein the information is the time division duplex sector sweep feedback frame, and the at least one processor is configured to determine the sending time of the time division duplex sector sweep feedback frame by: determining the sending time of the time division duplex sector sweep feedback frame as the sending time of the time division duplex sector sweep feedback frame = a responder feedback offset - [the duration of the time division duplex sector sweep feedback frame + the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index - the time 20190222995, see paragraph [0325-0326], for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the responder feedback offset is a duration from a time when a transmit end finishes sending a first TDD sector sweep (SSW) group frame/TDD SSW acknowledgement (ACK) frame to a start time when a receive end feeds back a TDD SSW feedback frame; and values of Responder Feedback Offset fields in all TDD SSW frames are the same, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by the transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in a TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot, wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time 20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field).

However, Abouelseoud does not explicitly teach wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep feedback frame is a duration of a PHY layer PPDU corresponding to the TDD SSW feedback frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer  WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in a TDD slot WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein CountIndex o and is an integer, and AckCountIndex o and is an WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).
 
Regarding claim 51:Abouelseoud discloses the  apparatus according to claim 50, wherein the information is a time division duplex sector sweep feedback frame, and the at least one processor is configured to determine the sending time of the time division duplex sector sweep feedback frame by: determining the sending time of the time division duplex sector sweep feedback frame as the sending time of the time division duplex sector sweep feedback frame = a responder feedback offset - [the time division duplex sector sweep acknowledgement frame count index the duration of the time division duplex sector sweep acknowledgement frame + (the count index - the time division duplex sector sweep acknowledgement frame count index) * the duration of the 20190222995, see paragraph [0325-0326], for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the responder feedback offset is a duration from a time when a transmit end finishes sending a first TDD SSW group frame/TDD SSW ACK frame to a start time when a receive end feeds back a TDD SSW feedback frame; and values of Responder Feedback Offset fields in all TDD SSW frames are the same, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by the transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in a TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot, wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame(20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field).

However, Abouelseoud does not explicitly teach wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep feedback frame is a duration of a PHY layer PPDU corresponding to the TDD SSW feedback frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the duration of the time division duplex sector sweep feedback frame is a duration of a PHY layer PPDU corresponding to the TDD SSW feedback frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein CountIndex o and is an integer, and AckCountIndex o and is an integer(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).
 
Regarding claim 52:Abouelseoud discloses the  apparatus according to claim 45, wherein the information is the time division duplex sector sweep acknowledgement frame, and the at least one processor is configured to determine the sending time of the time division duplex sector sweep acknowledgement frame by: determining the sending time of the time division duplex sector sweep acknowledgement frame as the sending time of the time division duplex sector sweep acknowledgement frame = an initiator acknowledgement offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index + 1 - the time division duplex sector sweep acknowledgement frame count index) * the duration of the time division duplex sector sweep frame + the count index * a short beamforming interframe spacing]; determining the sending time of the time division duplex sector sweep acknowledgement frame as the sending time of the time division duplex sector sweep acknowledgement frame = the 20190222995, see paragraph [0325-0326], for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the initiator acknowledgement offset is a value of an Initiator Ack Offset subfield in one or more time division duplex sector sweep frames, the one or more time division duplex sector sweep frames have a same TX sector ID, and the one or more time division duplex sector sweep frames are sent in a TDD slot, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by a transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in the TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot, wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame(20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field).
 
However, Abouelseoud does not explicitly teach wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer. However, Chen in the same or similar field of endeavor teaches wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine  (Chen; [0098]).

 Regarding claim 53:Abouelseoud discloses the  apparatus according to claim 45, wherein the information is an initiator announce frame, and the at least one processor is configured to determine the sending time of the initiator announce frame by: determining the sending time of the initiator announce frame as the sending time of the initiator announce frame = an initiator transmit offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index + 1 - the time division duplex sector sweep acknowledgement frame count index) * the duration of the time division duplex sector sweep frame + the count index * a short beamforming interframe spacing]; determining the sending time of the initiator announce frame as the sending time of the initiator announce frame = the initiator transmit offset - [(the count index - the time division duplex sector sweep frame count index) * the duration of the time division duplex sector sweep acknowledgement frame + (the time division duplex sector sweep frame count index + 1) * the duration of the time division duplex sector sweep frame + the count index * the short beamforming interframe spacing]; or determining the sending time of the initiator announce frame as the sending time of the initiator announce frame = the initiator transmit offset - [(the count index - the time division duplex sector sweep 20190222995, see paragraph [0325-0326], for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the initiator transmit offset is a value of an Initiator Transmit Offset subfield when a value of an End of Training subfield in the time division duplex sector sweep acknowledgement frame is 1, wherein the time division duplex sector sweep 20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field). However, Abouelseoud does not explicitly teach wherein the count index is a 
  
However, Chen in the same or similar field of endeavor teaches wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame(WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).

Regarding claim 54:Abouelseoud discloses the  apparatus according to claim 45, wherein the information is a responder announce frame, and the at least one processor is configured to determine the sending time of the responder announce frame by: determining the sending time of the responder announce frame as the sending time of the responder announce frame = a responder transmit offset - [the time division duplex 20190222995, see paragraph [0325-0326], for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the responder transmit offset is a value of a Responder Transmit Offset subfield when a value of an End of Training subfield in the time division duplex sector sweep acknowledgement frame is 1(20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field), 

 However, Abouelseoud does not explicitly teach wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by a transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in a TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot, wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame, wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot(WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the frames WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).


Regarding claim 58:Abouelseoud discloses the  non-transitory computer-readable medium according to claim 57, wherein the information is a time division duplex sector sweep feedback frame, and the determining the receiving time of the time division duplex sector sweep feedback frame comprises: determining the receiving time of the time division duplex sector sweep feedback frame as the receiving time of the time 20190222995, see paragraph [0325-0326], for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the responder feedback offset is a value of a Responder Feedback Offset subfield in one or more time division duplex sector sweep frames, the one or more time division duplex sector sweep frames have a same TX sector ID, and the one or more time division duplex sector sweep frames are sent in a time division duplexing (TDD) slot, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by an initiator before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in the TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by a transmit end in the 20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field).
 
 However, Abouelseoud does not explicitly teach wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index o and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer (WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).

Regarding claim 59:Abouelseoud discloses the  non-transitory computer-readable medium according to claim 57, wherein the information is a time division duplex sector sweep feedback frame, and the determining the receiving time of the time division duplex sector sweep feedback frame comprises: determining the receiving time of the time division duplex sector sweep feedback frame as the receiving time of the time division duplex sector sweep feedback frame = a responder feedback offset - [the time division duplex sector sweep acknowledgement frame count index * the duration of the time division duplex sector sweep acknowledgement frame + (the count index - the time division duplex sector sweep acknowledgement frame count index) * the duration of the time division duplex sector sweep frame + (the count index - 1) * a short beamforming 20190222995, see paragraph [0325-0326], for the Number of TX Training Sectors subfield indicates the total number of transmit sectors the STA uses in a transmit sector sweep combined over all DMG antennas, including any LBIFS (LBIFS--long beamforming interframe space, which represent a spacing between beamforming frames as found in IEEE 802.11 standard) required for DMG antenna switching; the DN STA (recipient of the element) or SBIFS (see paragraph [0105] for short beamforming interframe space uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, and for the Number of RX Training Sectors subfield specifies the total number of receive sectors combined over all receive DMG antennas of the STA, including any LBIFS required for DMG antenna switching; the DN STA (recipient of the element) uses this field to calculate the beamforming period length, adjust the beamforming parameters, estimate the amount of time the new STA will be scanning each direction, and determine the periodicity and rate of transmitting the beamforming frames or beacons, wherein the responder feedback offset is a value of a Responder Feedback Offset subfield in one or more time division duplex sector sweep frames, the one or more time division duplex sector sweep frames have a same TX sector ID, and the one or more time division duplex sector sweep frames are sent in a TDD slot, wherein the time division duplex sector sweep acknowledgement frame count index is a quantity of time division duplex sector sweep acknowledgement frames that have been sent by a transmit end before a current time division duplex sector sweep frame is received, and one or more time division duplex sector sweep acknowledgement frames are sent in the TDD slot, wherein the time division duplex sector sweep frame count index is a count value of time division duplex sector sweep frames sent by the transmit end in the TDD slot, wherein the duration of the time division duplex sector sweep acknowledgement frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep acknowledgement frame(20190222995, see paragraph [0138], FIG. 9A and FIG. 9B,  SSW feedback fields format shown in FIG. 9A is utilized when transmitted as part of an Internal Sublayer Service (ISS), while the format of FIG. 9B is used when not transmitted as part of an ISS; the Total Sectors in the ISS field indicate the total number of sectors that the initiator uses in the ISS; the Number of RX directional multi-gigabit (DMG) Antennas subfield indicates the number of receive DMG antennas the initiator uses during a subsequent Receive Sector Sweep (RSS); the Sector Select field contains the value of the Sector ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the DMG Antenna Select field indicates the value of the DMG Antenna ID subfield of the SSW field within the frame that was received with best quality in the immediately preceding Sector Sweep; the SNR Report field is set to the value of the SNR from the frame that was received with best quality during the immediately preceding sector sweep, and which is indicated in the sector select field).
 
However, Abouelseoud does not explicitly teach wherein the count index is a total count value of frames sent in the TDD slot, and the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, wherein the duration of the time division duplex sector sweep frame is a duration of a PHY layer PPDU corresponding to the time division duplex sector sweep frame, wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index 1 and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer. WO2019014041, see paragraph [00119], transmit and/or receive a Physical Layer (PHY) Protocol Data Unit (PPDU) having a PPDU format (also referred to as "EDMG PPDU format"), which may be configured, for example, for communication between EDMG ), wherein the short beamforming interframe spacing is a spacing between adjacent frames in frames sent in the TDD slot WO2019014041, see paragraph [00249] , a device  may be configured to support an access protocol, in which each responder STA may randomly select n space-time slots out of the total space-time slots in a corresponding directional listening slot, where m is the value in the field of Number of STS, wherein the frames comprise the time division duplex sector sweep frame and the time division duplex sector sweep acknowledgement frame, and wherein the count index 1 and is an integer, and the time division duplex sector sweep acknowledgement frame count index o and is an integer(WO2019014041, see paragraph 00144], the EDMG initiator STA may transmit a sector Acknowledgement (ACK) frame, for 5 example, on each sector, from which the EDMG initiator STA received an SSW frame and/or a short SSW frame  and see paragraph[00179] In some demonstrative embodiments, the sector ACK frame may include a number-of-sector-feedback field to indicate a count of the one or more sector  feedback fields in the sector ACK frame, and this count is in the form of integers). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Abouelseoud’s system/method because it would allow IEEE 802.11ay standard for connectivity.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve configuration to enhance the efficiency and/or performance of connectivity (Chen; [0098]).

  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476